Citation Nr: 0604292	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-05 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a right thigh 
disability.

4.  Entitlement to service connection for chest pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active service from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The Board notes that the veteran submitted a September 2003 
notice of disagreement with the denials of service connection 
for the issues of pseudofolliculitis barbae, transischemic 
attacks, asthma, sinus problems, and hypertension.  However, 
the veteran did not perfect his appeal for any of the above 
issues by providing a timely VA Form 9, Appeal to Board of 
Veterans' Appeals, or other substantive appeal, after the RO 
issued statements of the case (SOCs) for these issues in 
April 2004 and January 2005.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2005).  Therefore, these issues 
are not in appellate status.

In addition, with respect to the current issues before the 
Board of arthritis, a right shoulder disability, a right 
thigh disability, and chest pain, the Board considers the 
August 2002 statement by the veteran to be a notice of 
disagreement with the April 2002 rating decision on appeal.  
See 38 U.S.C.A. § 7105 (West 2002;  38 C.F.R. §§ 20.201, 
20.302 (2005) (discussing what constitutus a notice of 
disagreement).  

In contrast, the Board notes that the RO treated the same 
August 2002 statement by the veteran as a claim to reopen for 
new and material evidence with respect to the above issues.  
However, a claimant may only submit new and material evidence 
upon a finally adjudicated claim.  38 C.F.R. § 3.156(a).  The 
April 2002 rating decision was not a final decision because a 
timely notice of disagreement and substantive appeal were 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  Consequently, application of a new and 
material evidence analysis with respect to these claims is 
not in order.        


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence that the veteran is 
currently diagnosed with arthritis of any joint.

3.  There is no competent evidence that the veteran is 
currently diagnosed with a right shoulder disability.

4.  There is no competent evidence that the veteran is 
currently diagnosed with a right thigh disability.

5.  There is no competent evidence that the veteran is 
currently diagnosed with a chest disability.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of any joint is not 
established.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).  

2.  Service connection for a right shoulder disability is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).  

3.  Service connection for a right thigh disability is not 
established.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).  

4.  Service connection for chest pain is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

In this case, the veteran seeks service connection for 
arthritis, conditions of the right shoulder and right thigh, 
and chest pain.  The Board finds that service connection for 
all of these conditions is not warranted.  Service and post-
service medical evidence of record, as a whole, supply strong 
evidence against a finding of service connection for any of 
these conditions.    

Service connection requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Specifically, and most 
importantly, with respect to arthritis, a right shoulder 
condition, a right thigh condition, and chest pain, a review 
of the record fails to reveal any current diagnosis for these 
alleged conditions.  Such facts weigh heavily against these 
claims.  In fact, in regards to arthritis, the service and 
post-service medical evidence of record is totally silent as 
to any treatment, complaint, or diagnosis of arthritis.  
Thus, absent evidence of a current disability, service 
connection for these alleged conditions cannot be granted. 
Id.  Simply stated, the medical records the Board has 
received, both by the veteran and the RO, fail to indicate 
the disorders at issue. 

As to chest pain, VA outpatient records from January 2003 
reveal complaints of chest pain.  In this regard, the Board 
notes that the veteran has been treated for two stokes and 
suffers from seizures.  Similarly, a January 2003 VA 
treatment record documents the veteran's complaints regarding 
right shoulder discomfort.  Nonetheless, pain or discomfort 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).
  
Additionally, with respect to his alleged right shoulder 
condition, right thigh condition, and chest pain, service 
medical records (SMRs) do not reflect treatment of a chronic 
condition for any of these alleged disabilities.  Treatment 
in the SMRs indicate the acute and transitory nature for 
these conditions, revealing that they resolved in service.  
Accordingly, the Board finds that service connection may not 
be granted on the basis of chronicity in service or 
continuity of symptomatology for any of these disorders.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97. 

Lastly, neither the veteran nor his representative's personal 
statement or opinion that the veteran suffers from conditions 
related to his service, without evidence showing that either 
has the necessary medical training or expertise, is not 
competent evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494. 

In light of the foregoing, without evidence of any current 
disabilities, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on these issues.  38 U.S.C.A. § 5107(b).  All 
claims for service connection are denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by VCAA 
letters dated in March 2002, August 2002, and January 2005, 
the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the SOC and supplemental statements of 
the case (SSOCs) include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 C.F.R. § 3.159.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO issued its initial VCAA notice 
in March 2002, before the April 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Although the RO provided the veteran with supplemental 
information in the January 2005 VCAA letter, there is no 
indication or allegation that doing so resulted in prejudice 
to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).  In addition, the 
January 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and relevant VA outpatient treatment records.  
The veteran has also submitted several written statements and 
private medical evidence.  There is no indication in the 
claims folder that he identified and authorized VA to obtain 
additional records.
  
The Board notes the veteran representative's request for the 
VA to secure a medical examination and opinion concerning the 
etiology of the veteran's alleged conditions.  However, as 
discussed above, the medical evidence of record does not 
indicate current disabilities for any of the issues on appeal 
before the Board.  See 38 U.S.C.A.  § 5103A(d) (indicating 
there must be competent evidence of a current disability to 
trigger VA's obligation to secure a medical opinion).  As 
service and post-service medical records, as a whole, provide 
no basis to grant this claim, the Board finds no basis for a 
VA examination to be obtained.  Therefore, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a right thigh 
disability is denied.

Entitlement to service connection for chest pain is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


